NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JAIMA GADEAUN,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D19-4410
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 23, 2020.

Appeal from the Circuit Court for Pinellas
County; Susan St. John, Judge.

Jaima Gadeaun, Pro se.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



VILLANTI, LUCAS, and SMITH, JJ., Concur.